 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    LENIN GARCIA,                      ) Case No. CV 19-6055 CJC(JC)
                                         )
12                     Petitioner,       )
                                         )
13                v.                     ) JUDGMENT
                                         )
14    JOE A. LIZARRAGA,                  )
                                         )
15                                       )
                       Respondent        )
16    __________________________________ )
17
           Pursuant to this Court’s Order Dismissing Petition for Writ of Habeas
18
     Corpus and Action without Prejudice, IT IS ADJUDGED that the Petition for Writ
19
     of Habeas Corpus and this action are dismissed without prejudice.
20
21
     DATED: July 24, 2019
22
23
                                    _______________________________________
24
                                    HONORABLE CORMAC J. CARNEY
25                                  UNITED STATES DISTRICT JUDGE
26
27
28
